Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows between counsel for plaintiff and the Assistant Attorney General for the United States, concerning the merchandise referred to herein:
1)That the merchandise involved in this appeal, marked “A” on the invoice and initialed OWB by Examiner O. W. Barnes, consists of yellowfin or striped tuna, solid pack; and the merchandise marked “B” on the invoice and initialed OWB by Examiner O. W. Barnes is yellowfin or striped tuna flakes, the same as the merchandise in US v. Marine Products Company, RD 7830, affirmed in Marine Products Company v. US, CAD 462, and therein reappraised at the following values, packed:
Value (Mexican pesos), per Description case
Yellowfin, solid pack_ 46. 0679
Striped, solid pack_ 46. 0679
Yellowfin or striped, flakes_ 40. 0891
2) That the merchandise, when imported, was packed in cans and cases of American origin, having a cost of 5.1125 Mexican pesos per case.
3) That the issues herein are the same as in the cited case and that the record in that case may be incorporated herein, and that upon this stipulation the appeal may be submitted so far as it relates to items marked “A” and “B” supra. It is abandoned as to any other merchandise.
On tbe agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the yellowfin or striped tuna, solid pack, marked “A” on the invoice, and the yellowfin or striped tuna flakes, marked “B” on the invoice, each initialed OWB by Examiner O. W. Barnes, and that such values were as follows:
Mexican pesos per case
Yellowfin or striped, solid pack_ 46. 0679
Yellowfin or striped, flakes_ 40. 0891
Each including cost of cans and cases at 5.1125 Mexican pesos per case.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is dismissed.
Judgment will be rendered accordingly.